DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/022,782, the examiner acknowledges the applicant's submission of the amendments dated 1/21/2021. At this point, claims 1, 8, 16 and 23 have been amended, Claim 19 is cancelled, claims 1-18 and 20-26 are pending.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on February 4, 2021. U.S. patents and Foreign Patents have been considered.
Claim Interpretation under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim 23 recites “means-plus-function” limitations as follows:
“means for receiving a request for data”,
“means for determining of the data is protected data”,
“means for modifying the request for the data”;
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: security engine 108 (Paragraph 0036) for 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
Claims 1-18 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of claims 1, 8, 16 and 23 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “determine if the data is protected data; and modify the request for the data to a modified request when the data is protected data, wherein, if the protected data is in a specific cache, the modified request includes a snapshot request and if the protected data is not in the specific cache, the modified request is a request for the protected data to be directly loaded from memory, wherein the specific cache can be the cache or a different cache.
Dependent claim(s) 2-7, 9-15, 17-18 and 20-26 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 8, 16 and 23 upon which claims 2-7, 9-15, 17-18, 20-22 and 24-26  depend.
As per claim 1, the closest prior art Kursawe teaches where cache memory is presented with a dataset to be stored in the cache. In response to determining that the dataset contains sensitive data, the cache memory is operated as non-cache memory with respect to the dataset stored in the cache memory. When operated as non-cache memory, the sensitive data is stored in the cache as if it were stored in main memory. For example, data in cache memory may be written out to a main memory during operation, whereas data stored in cache memory that is configured to operate as non-cache memory is not written out to a main memory. In this manner, sensitive data is prevented from being written to non-secure main memory. As a result of differing speed improvements seen for CPUs and memory, memory access has become a major bottleneck in modern computing. As a consequence, many modern processor architectures support one or more levels of cache memory, which are implemented close to or within the CPU itself. Aspects of the present invention recognize that the close integration of cache memory to the processor makes the cache memory substantially harder to physically access relative to the main memory. This provides some level of intrusion protection because the signal lines between the cache memory wherein, if the protected data is in a specific cache, the modified request includes a snapshot request and if the protected data is not in the specific cache, the modified request is a request for the protected data to be directly loaded from memory, wherein the specific cache can be the cache or a different cache" as recited by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135